Citation Nr: 1427052	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-27 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable disability rating for defective right ear hearing. 

2.  Entitlement to an initial compensable rating prior to March 8, 2010 for non-Hodgkin's lymphoma with peripheral polyneuropathy of the left foot, status post chemotherapy and radiation, and in excess of 20 percent since March 8, 2010.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to October 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at a video conference hearing at the RO before the undersigned in August 2012; a transcript of the hearing is associated with the claims file.

The issue of entitlement to an initial compensable rating prior to March 8, 2010 for non-Hodgkin's lymphoma with peripheral polyneuropathy of the left foot, status post chemotherapy and radiation, and in excess of 20 percent since March 8, 2010 is remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In August 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal is requested for the issue of entitlement to a compensable disability rating for defective right ear hearing.





CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a compensable disability rating for defective right ear hearing have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  During an August 2012 hearing before the Board, the Veteran withdrew the appeal for entitlement to a compensable disability rating for defective right ear hearing.  There remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal for a compensable disability rating for defective right ear hearing is dismissed.


REMAND

Additional development is required before the remaining issue on appeal is decided by the Board.  

Subsequent to the most recent February 2012 VA examination, the Veteran, during an August 2012 hearing before the Board asserted that in addition to left foot neuropathy, he experienced similar symptoms of the right leg and foot for the past eight months.  In this regard, the February 2012 examination report reflects that sensory testing of the Veteran's right lower extremity was normal.  Moreover, with respect to the left foot neuropathy, the examiner indicated that upon vibration testing, the Veteran's left great toe demonstrated an abnormality; however, the examiner did not adequately explain the level of severity of such residual.  

Given the Veteran's assertion of increased symptomatology subsequent to the aforementioned examination, the need for clarification regarding the objective manifestations of the service-connected left foot neuropathy residual, another VA examination is necessary to assess the current level of severity of the residuals of the Veteran's non-Hodgkin's lymphoma disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO/AMC must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO/AMC is unable to secure any of the identified records, the RO/AMC must notify the Veteran and his representative and (a) identify the information the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain that information; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all available records have been obtained and associated with the evidence of record, the Veteran must be afforded a VA examination to determine the current severity of the residuals of his service-connected non-Hodgkin's lymphoma disorder, to include any peripheral neuropathy of the lower extremities.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

The RO or the AMC should ensure that the examiner provides all information required in order to rate the service-connected non-Hodgkin's lymphoma with peripheral polyneuropathy of the left foot, to include whether there is any other residual that may be present, such as peripheral neuropathy of the right lower extremity. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


